SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to Sec. 240.14a-12 Federated Premier Municipal Income Fund (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee(Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Federated Premier Municipal Income Fund Federated Premier Intermediate Municipal Income Fund Proxy Statement - Please Vote! TIME IS OF THE ESSENCE VOTING ONLY TAKES A FEW MINUTES AND YOUR PARTICIPATION IS IMPORTANT!ACT NOW TO HELP AVOID ADDITIONAL EXPENSE. Federated Premier Municipal Income Fund and Federated Premier Intermediate Municipal Income Fund (the “Funds”) will hold a joint annual meeting of shareholders on September 18, 2009.It is important for you to vote.We recommend that you read the Proxy Statement in its entirety. Please note that this Proxy Statement relates to a meeting of Fund shareholders. It is not a meeting of shareholders of Federated Investors, Inc. Why am I being asked to vote? The Funds’ Common Shares are listed on the New York Stock Exchange.The rules of the Exchange require that the Funds hold an annual meeting each year for the election of Trustees. What am I being asked to vote on? The proposals include: · The election of three Class III Trustees by each Fund’s Common and Preferred Shareholders.The Board of Trustees (the “Board”) has nominated R. James Nicholson, Charles F. Mansfield, Jr. and James F. Will for these positions. · The election of two Trustees by each Fund’s Preferred Shareholders only.The Board has nominated Peter E. Madden and John S. Walsh for these positions. How do I vote my shares? To vote, you may complete and return the enclosed proxy card, or vote in person at the meeting.If you: 1. Do not respond at all, we may contact you by telephone to request that you cast your vote. 2. Sign and return the proxy card without indicating a preference, your vote will be cast “for” the election of the nominees named in this Proxy Statement. Whom do I call if I have questions about the Proxy Statement? Call your Investment Professional or a Federated Client Service Representative.Federated’s toll-free number is 1-800-730-6001. After careful consideration, the Board of Trustees has unanimously approved these nominees.The Board recommends that you read the enclosed materials carefully and vote FOR the election of the nominees. FEDERATED PREMIER MUNICIPAL INCOME FUND FEDERATED PREMIER INTERMEDIATE MUNICIPAL INCOME FUND NOTICE OF JOINT ANNUAL MEETING OF FUND SHAREHOLDERS TO BE HELD SEPTEMBER 18, 2009 The Joint Annual Meeting of the shareholders of FEDERATED PREMIER MUNICIPAL INCOME FUND and FEDERATED PREMIER INTERMEDIATE MUNICIPAL INCOME FUND (the ”Funds”) will be held at 4000 Ericsson Drive, Warrendale, Pennsylvania15086-7561, at 2:00p.m. (Eastern time), on September 18, 2009 for the following purposes: (1)To elect three Class III Trustees of each Fund (Common and Preferred Shareholders). (2)To elect two Trustees of each Fund (Preferred Shareholders only). (3)To transact such other business as may properly come before the meeting or any adjournment thereof. The Board of Trustees has fixed July 8, 2009, as the record date for determination of shareholders entitled to vote at the meeting. By Order of theTrustees /s/John W. McGonigle John W. McGonigle Secretary July 24, 2009 PLEASE NOTE THAT THIS PROXY STATEMENT RELATES TO A MEETING OF FUND SHAREHOLDERS. IT IS NOT A MEETING OF SHAREHOLDERS OF FEDERATED INVESTORS, INC. PLEASE SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD PROMPTLY. YOU CAN HELP THE FUNDS AVOID THE NECESSITY AND EXPENSE OF SENDING FOLLOW-UP LETTERS TO ENSURE A QUORUM BY PROMPTLY RETURNING THE ENCLOSED PROXY CARD.IF YOU ARE UNABLE TO ATTEND THE MEETING, PLEASE MARK, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD SO THAT THE NECESSARY QUORUM MAY BE REPRESENTED AT THE ANNUAL MEETING.THE ENCLOSED ENVELOPE REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES. TABLE OF CONTENTS About the Proxy Solicitation and the Joint Annual Meeting1 Proposal #1 - Election of Three Class III Trustees (Common and Preferred Shareholders)2 Proposal #2 - Election of Two Trustees (Preferred Shareholders only)3 Information About the Funds4 Proxies, Quorum and Voting at the Joint Annual Meeting…………….4 About the Trustees……………5 Board of Trustees…………… …5 Officers of the Funds12 Share Ownership of the Funds…12 Meetings of the Board13 Committees of the Board……………13 Shareholder Communications…………….14 Independent Auditors……………15 Section 16(a) Beneficial Ownership Reporting Compliance……………18 Shareholder Proposals for 2010 Annual Meeting……………18 Other Matters and Discretion of Attorneys Named in the Proxy18 Audit Committee Report…………….Exhibit A PROXY STATEMENT FEDERATED PREMIER MUNICIPAL INCOME FUND FEDERATED PREMIER INTERMEDIATE MUNICIPAL INCOME FUND Federated
